Citation Nr: 0601542	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  94-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
1991, for the assignment of a 30 percent disability rating 
for the residuals of shell fragment wounds (SFWs) of the left 
thigh.  

2.  Entitlement to an effective date earlier than October 3, 
1991, for the assignment of a 20 percent disability rating 
for the residuals of SFWs of the right thigh.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In July 1997, the Board denied both 
claims seeking an earlier effective date for the current 
disability ratings for the SFWs of both thighs.  
Subsequently, the U. S. Court of Appeals for Veterans Claims 
(hereinafter the Court) vacated that part of the Board's July 
1997 decision and remanded the appeal.  The Court did not 
retain jurisdiction over this matter.  

The Board remanded this appeal in December 1999, September 
2003, and November 2004 in order to comply with the Court's 
directives, and to obtain compliance with the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The Board was concerned, in 
part, that the appellant had not been properly informed of 
the relevant rating criteria in effect prior to July 3, 1997; 
however, review of the record has disclosed that the 
appellant was informed of the relevant rating criteria in a 
letter addressed to him by the Board on June 4, 2003.  

The appellant testified at hearings held in September 1993 
and December 1996.  Transcripts of both hearings are of 
record.  In June 1999, the appellant dismissed the service 
organization which had been representing him in this appeal.  
Although offered the opportunity to appoint another 
representative, he has not done so.  


FINDINGS OF FACT

1.  Based upon the appellant's initial claim received in 
November 1972, noncompensable ratings were assigned for SFWs 
of both thighs by an unappealed rating action dated in April 
1973.  

2.  An informal claim seeking increased ratings for SFWs of 
both thighs was next received in February 1976.  

3.  The continuation of noncompensable rating for SFWs of 
both thighs from February 1976 to October 1991 was affirmed 
by an unappealed rating action dated in May 2001.  

4.  The appellant has not successfully raised the issue of 
clear and unmistakable error (CUE) with respect to the final 
rating determinations of April 1973 or May 2001.  

5.  The next claim seeking increased rating for SFWs of both 
thighs was received on October 3, 1991.  The current ratings 
of 30 percent for SFWs of the left thigh and 20 percent for 
SFWs of the right thigh were assigned based upon evidence 
developed in connection with this new claim, especially the 
June 1992 VA examination of the appellant.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than October 3, 
1991, for the assignment of a 30 percent disability rating 
for SFWs of the left thigh is not established.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1991-2005).  

2.  Entitlement to an effective date earlier than October 3, 
1991, for the assignment of a 20 percent disability rating 
for the residuals of SFWs of the right thigh is not 
established.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1991-2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the VA to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO, the Board, or the Appeals 
Management Center (AMC) dated May 10, 1993, March 15 and 27, 
2000, June 4, 2003, May 5, 2004, and December 6, 2004.  In 
these letters, VA informed the appellant of the current 
status of his claims and of the evidence already of record in 
support of those claims, and of what the evidence must show 
in order to support the claims.  The appellant was also asked 
to inform VA of any additional evidence or information which 
he thought would support his claims, so that VA could attempt 
to obtain this additional evidence for him.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession, and he was specifically requested 
to submit any pertinent evidence in his possession in the 
December 2004 letter from the AMC.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Extensive evidence has been obtained and reviewed in 
connection with this appeal, including the appellant's VA 
medical records dating back to at least 1976.  Moreover, the 
appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  All relevant evidence 
identified by the appellant has been obtained.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in October 1992, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in September 2005 after the final VCAA 
letter was issued in December 2004 without response from the 
appellant.  There is no indication or reason to believe that 
the ultimate decision of the RO or the AMC on the merits of 
these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO and 
the AMC properly processed the claims following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Unless specifically provided otherwise, the effective date of 
an award based upon a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
increased award will be effective from the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

The appellant incurred multiple soft tissue wounds of the 
upper and lower extremities in February 1967 while serving in 
Vietnam.  He was awarded the Purple Heart Medal and the 
Bronze Star Medal.  The separation medical examination in 
July 1972 disclosed, in pertinent part, multiple soft tissue 
scars of both thighs and legs.  

The appellant's initial claim was filed in November 1972, and 
an unappealed rating action dated in April 1973 granted 
service connection for soft tissue wounds of both thighs and 
assigned noncompensable ratings under Diagnostic Code 7805 
(pertaining to scars).  

An informal claim for an increased rating pursuant to 
38 C.F.R. § 3.157(b) was next received in the form of a 
report of a VA examination of the appellant on February 17, 
1976, in which it was reported that X-ray films disclosed 
several small foreign bodies overlying the soft tissues of 
both upper thighs.  No competent medical evidence of 
increased disability (i.e., muscular damage or compensable 
scars) dating from February 1976 to October 1991 is of 
record.  Accordingly, the RO affirmed and continued the 
noncompensable ratings assigned for the SFW scars of both 
thighs from February 1976 to October 1991 in an unappealed 
rating action dated in May 2001.  

The unappealed rating actions in April 1973 and May 2001 are 
now administratively final.  See 38 C.F.R. §§ 3.104, 3.105.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue.  Fugo, 6 Vet. App. 
at 43.  A claim of CUE must be specific as to when and how 
the error occurred; mere disagreement with how the facts were 
weighed and evaluated "can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. at 44.  Likewise, a 
breach of VA's duty to assist the appellant in the 
development of evidence supporting a claim cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  Furthermore, CUE claims 
are limited to a review of the evidence of record at the time 
of the challenged rating action.  Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001).  

There is a three-part test for determining whether CUE has 
been committed: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; and 
(2) the error must be undebatable and the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based upon the record and the law that existed at 
the time of the prior adjudication in question.  A claimant 
must establish that all three elements are satisfied.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

It has been asserted by and on behalf of the appellant that 
the April 1993 rating action reflects CUE because VA did not 
examine the appellant prior to rating the claimed 
disabilities in April 1973; and because VA should have rated 
his bilateral thigh disabilities at that time under 
Diagnostic Codes 5313 and 5314 (pertaining to muscle 
injuries) rather than under Diagnostic Code 7805 (pertaining 
to scars).  However, these arguments by the appellant are 
legally insufficient to raise the issue of CUE.  The first 
argument essentially seeks to establish that an alleged 
breach of VA's duty to assist the appellant in the 
development of evidence to support his claim amounts to CUE.  
It is now well settled that this is not the case.  See, e.g., 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Likewise, 
medical evidence of muscle damage in both thighs did not 
exist prior to the VA examination of the appellant in June 
1992.  The appellant has pointed to no competent medical 
evidence of record in April 1973 which would have compelled 
VA to rate the service-connected disabilities at issue under 
the codes for muscle damage and which would have compelled 
the assignment of the current ratings of 30 percent and 
20 percent under those codes.  

While the appellant has made general allegations that VA 
should have granted him the currently assigned ratings for 
the disabilities at issue when it initially adjudicated the 
case in April 1973, he has not provided any specific or 
persuasive reasons to show why this is so.  See Fugo, supra.  
He has not shown that the correct facts, as they were known 
in April 1973, were not before the adjudicator, or that the 
substantive or regulatory provisions extant at that time were 
incorrectly applied.  Instead, he has made general and rather 
speculative allegations relating to VA 's failure to fulfill 
its duty to assist, and has asserted his disagreement with 
the manner in which the known facts were weighed or evaluated 
in the April 1973 rating action.  Such allegations are 
legally insufficient to raise a claim of CUE.  Moreover, no 
allegations of CUE concerning the May 2001 rating action have 
been advanced by the appellant.  

The current ratings of 30 percent and 20 percent were 
assigned for the SFWs of both thighs based upon a claim 
received on October 3, 1991.  A review of the current record 
does not reveal any earlier increased rating claim between 
February 1976 and October 3, 1991.  Medical evidence 
developed in connection with the October 1991 claim, 
especially the June 1992 VA examination of the appellant, 
demonstrated for the first time muscle damage in both thighs 
warranting the current ratings.  Although it is probable that 
this muscle damage has always been present, the medical 
evidence of record certainly does not establish this as a 
proven fact.  Thus, on a "facts found" basis, entitlement 
to the current ratings is not shown prior to the June 1992 VA 
examination of the appellant, and an effective date earlier 
than October 3, 1991, for those ratings is not legally 
possible.  Moreover, even if muscle damage warranting the 
current ratings was present since the appellant's discharge 
from service in 1972, under the controlling legal criteria 
found at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, an 
effective date earlier than the date of the current claim, 
October 3, 1991, is not warranted since that claim was not 
filed within one year of that date.  


ORDER

An effective date earlier than October 3, 1991, for the 
assignment of a 30 percent disability rating for SFWs of the 
left thigh is denied.  

An effective date earlier than October 3, 1991, for the 
assignment of a 20 percent disability rating for the 
residuals of SFWs of the right thigh is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


